Exhibit 10.6

LIMITED FORBEARANCE AGREEMENT

This LIMITED FORBEARANCE AGREEMENT (this “Agreement”), is entered into as of May
9, 2019, among APPROACH RESOURCES INC., a Delaware corporation, as the Borrower
(the “Borrower”), each Guarantor (as such term is defined in the Credit
Agreement referenced below) (the Borrower, together with each Guarantor,
collectively, the “Credit Parties”), the lenders party to this Agreement (the
“Consenting Lenders”), the Issuing Bank and JPMORGAN CHASE BANK, N.A., a
national banking association, in its capacity as administrative agent for itself
and the other Secured Parties (the “Administrative Agent”).

RECITALS:

A.

The Borrower, the Guarantors, the Administrative Agent and the financial
institutions named therein as lenders (the “Lenders”) are parties to that
certain Amended and Restated Credit Agreement, dated as of May 7, 2014 (as
heretofore amended, restated, amended and restated, supplemented or otherwise
modified, the “Credit Agreement”), pursuant to which the Lenders agreed to make
Loans and provide certain other financial accommodations to the Borrower.

B.

Pursuant to the Credit Agreement, the Guarantors have guaranteed all of the
Indebtedness.

C.

The Credit Parties acknowledge that (i) an Event of Default under Section
10.01(d) of the Credit Agreement may occur on account of the failure by the
Borrower to maintain a ratio of EBITDAX for the four fiscal quarter period
ending March 31, 2019 to Interest Expense for such period of not less than 2.25
to 1.00 as required by Section 9.01(a) of the Credit Agreement, (ii) an Event of
Default under Section 10.01(d) of the Credit Agreement may occur on account of
the failure by the Borrower to maintain a Total Leverage Ratio for the fiscal
quarter ended March 31, 2019 of less than 5.00 to 1.00 as required by Section
9.01(c) of the Credit Agreement and (iii) an Event of Default under Section
10.01(d) may occur on account of the failure by the Borrower to deliver notice
as required by Section 8.02(a) of the Credit Agreement with respect to the
Events of Default described in the foregoing clauses (i) and (ii) (clauses (i),
(ii) and (iii) collectively, the “Specified Defaults”).

D.

The Credit Parties have requested that the Administrative Agent, the Issuing
Bank and the Lenders, upon certain terms and conditions set forth in this
Agreement, forbear from exercising their rights and remedies for a limited
period expiring on the Forbearance Termination Date (as defined below) arising
as a result of the occurrence and continuation of the Specified Defaults as
provided herein.

E.

The Administrative Agent, the Issuing Bank and the Consenting Lenders, which
constitute Majority Lenders, are willing to grant such forbearance subject to
the terms and conditions of this Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1

--------------------------------------------------------------------------------

 

1.Definitions.  Capitalized terms used and not otherwise defined herein shall
have the same meanings as set forth in the Credit Agreement.  In addition, the
following terms, for the purposes of this Agreement, shall have the following
meanings:

“Agent Counsel” has the meaning given to such term in Section 5.2 hereof.

“Agent Advisor” has the meaning given to such term in Section 5.2 hereof.

“Borrower Advisor” means Tudor, Pickering, Holt & Co., a division of Perella
Weinberg Partners LP.

“Budget” has the meaning given to such term in Section 5.1 hereof.

“Collateral” means all of the Property of the Credit Parties in which Liens are
purported to be granted pursuant to the Security Instruments as security for the
Indebtedness.  

“Forbearance Effective Date” has the meaning given to such term in Section 3
hereof.

“Forbearance Period” means the period commencing on the Forbearance Effective
Date and continuing until the Forbearance Termination Date.

“Forbearance Termination Date” means 5:00 p.m. (Dallas, Texas time) on the
earlier of (i) June 22, 2019, or (ii) the date on which a Forbearance
Termination Event occurs.

“Forbearance Termination Event” means the occurrence of any of the following:
(i) Borrower or any Guarantor shall fail to perform, observe or comply timely
with any covenant, agreement or term contained in Section 5.1 or 5.5 of this
Agreement, (ii) any Event of Default, other than the Specified Defaults, shall
occur or shall have occurred under this Agreement or any of the Loan Documents,
(iii) the Borrower or any Restricted Subsidiary shall (A) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 10.01(h) of the Credit Agreement, (C) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (D) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) make a
general assignment for the benefit of creditors or (F) take any action for the
purpose of effecting any of the foregoing or (iv) an involuntary proceeding
shall be commenced or an involuntary petition shall be filed seeking (A)
liquidation, reorganization or other relief in respect of the Borrower or any
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any  Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets.  

“Lender-Related Parties” has the meaning given to such term in Section 9 hereof.

2

 

--------------------------------------------------------------------------------

 

2.Forbearance.  

2.1.Each Credit Party specifically acknowledges the potential existence and
continuation of the Specified Defaults.  In reliance on the representations,
warranties, covenants and agreements contained in this Agreement, and subject to
the satisfaction of each condition precedent set forth in Section 3 hereof but
only so long as the Forbearance Termination Date shall not have occurred and
except as permitted by this Agreement, the Administrative Agent, the Consenting
Lenders and the Issuing Bank hereby agree to forbear during the Forbearance
Period from exercising their rights and remedies under the Loan Documents and
applicable law arising as a result of the occurrence or continuance of the
Specified Defaults.  Notwithstanding the foregoing, the forbearance granted by
the Administrative Agent, the Consenting Lenders and the Issuing Bank shall not
constitute, and shall not be deemed to constitute a waiver of the Specified
Defaults or of any other Default or Event of Default under the Loan
Documents.  On and after the Forbearance Termination Date, the Administrative
Agent’s, the Consenting Lenders’ and the Issuing Bank’s agreement hereunder to
forbear shall terminate automatically without further act or action by the
Administrative Agent, any Lender or Issuing Bank, and the Administrative Agent,
the Lenders and the Issuing Bank shall be entitled to exercise any and all
rights and remedies available to them under this Agreement and the other Loan
Documents, at law, in equity or otherwise without any further lapse of time,
expiration of applicable grace periods or requirements of notice, all of which
are hereby expressly waived by each Credit Party.  For the avoidance of doubt,
the foregoing forbearance shall not prohibit the Administrative Agent from
delivering notices relating to any other Defaults, Events of Default or a
Forbearance Termination Event.

2.2.Each Credit Party specifically acknowledges that (a) the conditions to each
credit event set forth in Section 6.02 of the Credit Agreement are not able to
be satisfied, (b) the Lenders have no obligation to make Loans and (c) the
Issuing Bank has no obligation to issue, amend, renew or extend any Letter of
Credit.  Notwithstanding the forbearance set forth in Section 2.1, the
Administrative Agent and the Required Lenders may elect to impose the default
rate of interest on all outstanding Loans pursuant to Section 3.02(c) of the
Credit Agreement at any time after the occurence of any Specified Default or any
other Event of Default.  Each Credit Party specifically acknowledges that,
pursuant to Section 3.02(c) of the Credit Agreement, all Loans outstanding shall
automatically bear interest at the default rate upon the occurrence and
continuance of an Event of Default of the type described in Section 10.01(a),
Section 10.01(b), Section 10.01(h), Section 10.01(i) or Section 10.01(j) of the
Credit Agreement.  

3.Conditions Precedent.  This Agreement shall be effective beginning on the
first date that each condition precedent set forth in this Section 3 is
satisfied (the “Forbearance Effective Date”):

3.1.Signed Agreement.  The Administrative Agent shall have received counterparts
of this Agreement duly executed by the Administrative Agent, the Credit Parties,
the Issuing Bank and Lenders constituting Majority Lenders.

3.2.Forbearance Fee.  The Administrative Agent shall have received, for the
ratable benefit of the Consenting Lenders, a forbearance fee in an aggregate
amount equal to 0.10% of each Consenting Lender’s Commitment as of the
Forbearance Effective Date, which shall be fully earned and payable on the
Forbearance Effective Date.

3

 

--------------------------------------------------------------------------------

 

3.3.Expenses.  The Administrative Agent and related advisors shall have received
payment of all out-of-pocket accrued costs and expenses (including the fees of
Agent Counsel and Agent Advisor) for which invoices have been submitted in
summary form on or prior to the Forbearance Effective Date.

Upon the satisfaction of the foregoing conditions, the Administrative Agent
shall advise the other parties hereto in writing of the occurrence of the
Forbearance Effective Date.

4.Representations and Warranties.  To induce the Administrative Agent and the
Consenting Lenders to enter into this Agreement, each Credit Party hereby
represents and warrants as of the Forbearance Effective Date as follows:

4.1.Organization; Powers.  Each of the Borrower and the Restricted Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
would not reasonably be expected to have a Material Adverse Effect.

4.2.Authority; Enforceability.  The execution, delivery and performance by each
Credit Party of this Agreement are within such Credit Party’s corporate, limited
partnership, limited liability company, or other organizational powers and have
been duly authorized by all necessary corporate, limited partnership, limited
liability company, or other organizational and, if required, stockholder,
partner, or member action (including any action required to be taken by any
class of directors, partners, members, or managers, as applicable, of such
Credit Party or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the Transactions).  This Agreement has been
duly executed and delivered by such Credit Party and constitutes a legal, valid
and binding obligation of such Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4.3.Approvals; No Conflicts The execution, delivery and performance by each
Credit Party of this Agreement (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other third Person (including shareholders or any class of directors,
whether interested or disinterested, of the Borrower or any other Person), nor
is any such consent, approval, registration, filing or other action necessary
for the validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby, except such as have been obtained or made
and are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by the Credit Agreement and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, would not reasonably be expected to have a Material Adverse
Effect or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate any applicable law or regulation or the charter,
bylaws or other organizational documents of the Borrower or any Restricted
Subsidiary or any order of any Governmental Authority, (c) will not

4

 

--------------------------------------------------------------------------------

 

violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any Restricted Subsidiary or
any of their Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or such Restricted Subsidiary and (d) will
not result in the creation or imposition of any Lien on any Property of the
Borrower or any Restricted Subsidiary (other than the Liens created by the Loan
Documents).

4.4.No Defenses.  As of the Forbearance Effective Date, no Credit Party has any
defenses to payment, counterclaims, or rights of setoff or recoupment with
respect to any obligations applicable to such Credit Party owing to the
Administrative Agent or any Lender, including, without limitation, the Loans,
the advances, and the Indebtedness.

4.5.No Other Defaults.  Except for the Specified Defaults, no other Default or
Event of Default has occurred and is continuing.  Without taking into effect the
terms, conditions, and agreements set forth in this Agreement, as a result of
the Specified Defaults, the Administrative Agent may, and at the request of the
Required Lenders shall, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including the payment of cash collateral
to secure the LC Exposure as provided in Section 2.08(j) of the Credit
Agreement), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind.  All advances, credit extensions, and transfers after the
Forbearance Effective Date pursuant to this Agreement and the Credit Agreement
are intended to be, and are, exchanged contemporaneously for new value provided
to the Credit Parties, and with any and all relation back rights and privileges
of the Administrative Agent, as applicable.

4.6.Principal Balance; Letters of Credit.  As of the close of business on May 2,
2019, (a) the outstanding principal amount of the Loans was $322,000,000, and
(b) the aggregate stated amount of outstanding Letters of Credit was $325,000.

4.7.Complete Disclosure.  None of the factual information furnished by or on
behalf of the Credit Parties to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or the other Loan Documents (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact (other than
industry-wide risks normally associated with the types of business conducted by
the Credit Parties to the extent that such risks do not have a disproportionate
effect on the Credit Parties (in comparison to the effect of such risks on other
similarly situated parties associated with such types of business)) necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that (a) with respect to projected financial
information, prospect information, geological and geophysical data and
engineering projections, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and (b) as to statements, information and reports supplied by third
parties, the Borrower represents only that it is not aware of any material
misstatement or omission therein.

5

 

--------------------------------------------------------------------------------

 

5.Covenants.  Each Credit Party shall comply with the covenants set forth in
this Section 5 (whether or not a Forbearance Termination Event occurs) in
addition to the covenants in the Credit Agreement and any other Loan Documents.

5.1.Cash Flow Forecasts.  

(a)The Credit Parties shall deliver to the Administrative Agent:

(1)by no later than 12 noon Central Time on Thursday of each week beginning on
May 16, 2019 and by no later than 12 noon Central Time on each Thursday
thereafter, an updated weekly 13-week cash flow forecast, in form and substance
acceptable to the Administrative Agent, setting forth all sources and uses of
cash and beginning and ending cash balances (the “Budget”),

(2)by no later than 12 noon Central Time on Thursday of each week, beginning on
May 23, 2019, a variance report (each a “Variance Report”), reconciling the
prior week’s cash flow forecast to the actual sources and uses of cash for the
prior week, along with an explanation of material variances, and

(3)upon the written request of the Administrative Agent, following delivery of
any Variance Report, a report via teleconference with the Administrative Agent
and the Agent Advisor reconciling actual weekly cash flow (including actual
disbursements), including an explanation of material variances.  

(b)The Credit Parties shall also provide the Administrative Agent and the Agent
Advisor access to the Credit Parties’ management and the Borrower Advisor to
discuss any variances.  

(c)The Credit Parties shall deliver to the Administrative Agent by no later than
12 noon Central Time on Thursday of each week beginning on May 16, 2019 and by
no later than 12 noon Central Time on each Thursday thereafter, a listing of
each Credit Party’s trade payables as of the end of the previous week,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to the Administrative Agent.

Notwithstanding the foregoing, the Administrative Agent may agree to extend the
deadline for the delivery of any reporting required by this Section 5.1 in any
specific instance in its sole and absolute discretion.  

5.2.Access; Cooperation.  The Administrative Agent and its representatives and
consultants shall have reasonable access to the Credit Parties’ business
premises and to the Collateral to review, audit, appraise and evaluate the
Collateral and to inspect the financial records and other records of the Credit
Parties concerning the operation of their businesses, their financial condition,
the transfers and expenditures of funds generated therefrom, the accrual of
expenses relating thereto, and any and all other records relating to the
Collateral, or the operations of any of the Credit Parties.  Each Credit Party
will fully cooperate with the Administrative Agent and related representatives
and consultants (including Agent Counsel and Agent Advisor) regarding such
reviews, audits, evaluations and inspections, and the Credit Parties shall use
commercially reasonable efforts to make their employees, consultants and
professionals reasonably available to

6

 

--------------------------------------------------------------------------------

 

the Administrative Agent and related representatives and consultants (including,
without limitation, the Borrower Advisor) in conducting such reviews,
evaluations and inspections, in each case, during normal business hours.  Credit
Parties acknowledge that Vinson & Elkins L.L.P. has been engaged as
Administrative Agent’s legal counsel (“Agent Counsel”) and that Opportune LLP
has been engaged as Administrative Agent’s advisor (“Agent Advisor”).  The
Credit Parties agree to pay all out-of-pocket fees, costs and expenses of Agent
Counsel and Agent Advisor promptly (but, in any event, within two (2) Business
Days) upon submission of invoices therefor in summary form (which amounts, for
the avoidance of doubt, shall also constitute Indebtedness secured by the
Collateral).

5.3.Further Information.  In addition to any notices or information required to
be given under the Loan Documents, each Credit Party will provide the
Administrative Agent with (a) written notice within one Business Day of the
occurrence of any Forbearance Termination Event and/or any breach or violation
of this Agreement by any Credit Party, (b) prompt written notice of a default or
event of default or required redemption relating to any other Debt of any Credit
Party, (c) prompt written notice of the occurrence of any default or event of
default, or the pursuit of any remedies against any Credit Party, in connection
with any material contract (including termination thereof) and (d) prompt
written notice of the filing or commencement of, or the threat in writing of,
any action, suit (whether in state or federal court), proceeding, receivership,
involuntary petition in bankruptcy, investigation or arbitration by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Credit Party, threatened against or affecting any of the Credit Parties not
previously disclosed in writing to Administrative Agent or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Administrative Agent).

5.4.No Control.No act committed or action taken by the Administrative Agent
prior to the Forbearance Effective Date under this Agreement or the Loan
Documents will be used, construed, or deemed to hold the Administrative Agent to
be in control of the Credit Parties, or the governance, management or operations
of the Credit Parties for any purpose, without limitation, or to be
participating in the management of the Credit Parties or acting as a
“responsible person” or “owner or operator” or a person in “control” with
respect to the governance, management or operation of the Credit Parties or
their respective businesses (as such terms, or any similar terms, are used in
the Code, Title 11 of the United States Code entitled “Bankruptcy”, or the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
each as may be amended from time to time, or any other federal or state statute,
at law, in equity, or otherwise) by virtue of the interests, rights, and
remedies granted to or conferred upon the Administrative Agent under this
Agreement or the Loan Documents.

5.5.Additional Information.  Not later than 10 Business Days after the
Forbearance Effective Date (or such later date as the Administrative Agent may
consent to in its sole and absolute discretion), the Credit Parties shall
deliver to the Administrative Agent a current list of the Deposit Accounts,
commodities accounts and securities accounts of the Borrower and each Credit
Party, certified by a Responsible Officer of the Borrower.  

6.Preservation of Collateral.  Each Credit Party shall maintain the Liens and
security interests in the Collateral created by the Loan Documents as first
priority, perfected Liens and security interests and shall defend such Liens and
security interests against the claims and

7

 

--------------------------------------------------------------------------------

 

demands of all Persons whomsoever except for Liens permitted by Section 9.03 of
the Credit Agreement.  The Borrower at its sole expense will, and will cause
each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Restricted Subsidiary, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the collateral intended as security for the Indebtedness, or to correct any
defect, error or inaccuracy in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

7.Protective Advances.  From and after the Forbearance Effective Date, the
parties hereto hereby authorize the Administrative Agent from time to time, but
with no obligation, to make loans, with or without the consent of the Credit
Parties, which the Administrative Agent, in its sole and absolute discretion,
deems necessary or desirable to (a)  preserve or protect the Collateral, or any
portion thereof, (b) enhance the likelihood of, or maximize the amount of,
repayment of the Indebtedness, or (c) pay any other amount chargeable to or
required to be paid by any Credit Party pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 12.03 of the Credit Agreement) and other sums payable
under the Loan Documents (a “Protective Advance”); provided that (x) the
aggregate amount of Protective Advances permitted to be made under this Section
7 shall not exceed $2,500,000 and (y) after giving effect to any such Protective
Advance, the total Revolving Credit Exposure shall not exceed the total
Commitments.  Any Protective Advance may be funded at the Administrative Agent’s
election by deposit into a deposit account of, or other payment to, the
Borrower.  Each Protective Advance shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall initially constitute ABR
Loans under the Credit Agreement and shall be subject to the provisions of the
Credit Agreement, including without limitation, Section 2.05 of the Credit
Agreement.   The making of a Protective Advance on any one occasion shall not
obligate the Administrative Agent to make any Protective Advance on any other
occasion.  The Credit Parties hereby acknowledge that the Administrative Agent
has no commitment or obligation to make any Protective Advance, that any
Protective Advance or other advance made by the Administrative Agent to the
Borrower shall constitute new value in the form of money and new credit, and
that any such any Protective Advance or other advance shall be secured to the
fullest extent of any and all liens and security interests granted under the
Loan Documents and this Agreement.

8.Ratification of Loan Documents and Collateral.  Except as modified by this
Agreement, each Credit Party hereby acknowledges, ratifies, reaffirms and agrees
that each of the Loan Documents to which it is a party and the first priority
(subject only to Liens permitted by Section 9.03 of the Credit Agreement or, in
the case of Borrowing Base Properties, subject only to Liens permitted by
Section 9.03(a) and (f) of the Credit Agreement and Excepted Liens), perfected
Liens and security interests created thereby in favor of the Administrative
Agent, for the benefit of the Secured Parties, in the Collateral, are and will
remain in full force and effect and binding on such Credit Party, and are
enforceable in accordance with their respective terms and applicable law.  By
its execution hereof, each Credit Party (in its individual capacity and in its
capacity as

8

 

--------------------------------------------------------------------------------

 

member, shareholder or partner of each other Credit Party, as applicable)
acknowledges, ratifies and reaffirms all of the terms and provisions of the Loan
Documents and the enforceability thereof against it, which terms and provisions,
except as modified herein, are incorporated by reference as of the Forbearance
Effective Date as if set forth herein including, without limitation, all
promises, agreements, warranties, representations, covenants, releases, and
indemnifications contained therein.  Without limitation of the foregoing, (i)
Borrower hereby acknowledges, ratifies and confirms the Credit Agreement and all
of its debts and obligations to the Administrative Agent and the Lenders
thereunder and (ii) each Credit Party hereby acknowledges, ratifies and confirms
its guaranty of the Indebtedness under the Credit Agreement and all of its debts
and obligations to the Administrative Agent and the Lenders thereunder.

9.NO CLAIMS; RELEASE; COVENANT NOT TO SUE.  EACH CREDIT PARTY (IN ITS OWN RIGHT
AND ON BEHALF OF ITS PREDECESSORS, SUCCESSORS AND ASSIGNS) HEREBY EXPRESSLY AND
UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE HEREOF, IT HAS NO
SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF
ACTION, ACTIONS OR DAMAGES OF ANY CHARACTER OR NATURE, WHETHER CONTINGENT,
NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED,
UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR
PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT, AGAINST ADMINISTRATIVE
Agent, any lender, THE ISSUING BANK, ANY OF their AFFILIATES OR ANY OF their
OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS, consultants to attorneys OR
REPRESENTATIVES OR ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS
(COLLECTIVELY, THE “LENDER-RELATED PARTIES”), in each case which existed, arose
or occurred at any time prior to the forbearance effective date OR ANY GROUNDS
OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE SECURED
Indebtedness OR ANY LIENS OR SECURITY INTERESTS OF ADMINISTRATIVE AGENT.  IN
PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE ADMINISTRATIVE AGENT, the
CONSENTING LENDERs AND THE ISSUING BANK TO ENTER INTO THIS AGREEMENT, EACH
CREDIT PARTY HEREBY KNOWINGLY AND UNCONDITIONALLY WAIVES AND FULLY AND FINALLY
RELEASES AND FOREVER DISCHARGES THE LENDER-RELATED PARTIES FROM, and covenants
not to sue the Lender-related parties for, ANY AND ALL SETOFFS, COUNTERCLAIMS,
ADJUSTMENTS, RECOUPMENTS, CLAIMS, DEMANDS, CAUSES OF ACTION, ACTIONS, GROUNDS,
CAUSES, DAMAGES, REMEDIES, COSTS AND EXPENSES OF EVERY NATURE AND CHARACTER,
WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED,
UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN
OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT,
ARISING OUT OF OR FROM OR RELATED TO ANY LAW, STATUTE, RULE, REGULATION, OR ANY
OF THE LOAN DOCUMENTS, WHETHER AT LAW, IN EQUITY, OR OTHERWISE, WHICH any CREDIT
PArTY OWNS AND HOLDS as of the date hereof, OR HAS AT ANY TIME prior to the date
hereof

9

 

--------------------------------------------------------------------------------

 

OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE
AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND
DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH
RESPECT THERETO.  THIS SECTION IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF THE
LENDER-RELATED PARTIES BY ANY CREDIT PARTY AND SHALL NOT IN ANY WAY LIMIT ANY
OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY ANY CREDIT PARTY IN FAVOR OF
ANY OF THE LENDER-RELATED PARTIES, IT BEING THE INTENT OF THE CREDIT PARTIES
THAT THIS RELEASE AND COVENANT NOT TO SUE BE AS BROAD AND INCLUSIVE AS PERMITTED
BY APPLICABLE LAW.

10.No Obligation.  Each Credit Party hereby acknowledges and understands that
upon the expiration or earlier termination of the Forbearance Period, if the
Specified Defaults have not been waived by written agreement in accordance with
the Credit Agreement, or if there shall at any time exist any other Event of
Default, then the Administrative Agent, the Lenders and the Issuing Bank shall
have the right to proceed to exercise any or all available rights and remedies,
which may include, without limitation, foreclosure on the Collateral and/or
institution of legal or equitable proceedings.  The Administrative Agent, the
Lenders and the Issuing Bank have not and shall have no obligation whatsoever to
extend the maturity of the Indebtedness, waive any Default or Event of Default,
defer any payments, or further forbear from exercising their rights and
remedies.

11.No Implied Waivers.  No failure or delay on the part of the Administrative
Agent, any Lender or the Issuing Bank in exercising, and no course of dealing
with respect to, any right, power or privilege under this Agreement, the Credit
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement, the Credit Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

12.Expenses; Indemnity.  Section 12.03 of the Credit Agreement is incorporated
by reference herein, mutatis mutandis.

13.Survival of Representations and Warranties.  All representations and
warranties made in this Agreement or any other Loan Document shall be considered
to have been relied upon by the Agent, the Issuing Bank and the Consenting
lenders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any other Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.

14.Review and Construction of Documents.  Each Credit Party hereby acknowledges,
and represents and warrants to the Administrative Agent, the Lenders and the
Issuing Bank that, such Credit Party has (a) had the opportunity to consult with
legal counsel of

10

 

--------------------------------------------------------------------------------

 

its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel, (b) reviewed this Agreement and fully understands the
effects thereof and all terms and provisions contained herein, and (c) executed
this Agreement of its own free will and volition.  The recitals contained in
this Agreement shall be construed to be part of the operative terms and
provisions of this Agreement.

15.ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT AND THE LOAN DOCUMENTS AS
INCORPORATED HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO REGARDING THE MATTERS CONTAINED HEREIN, INCLUDING THE ADMINISTRATIVE
AGENT’S, THE CONSENTING LENDERS’ AND THE ISSUING BANK’S FORBEARANCE WITH RESPECT
TO THEIR RIGHTS AND REMEDIES ARISING AS A RESULT OF THE SPECIFIED DEFAULTS, AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.  The provisions of this Agreement may
be amended or waived only by an instrument in writing signed by the Credit
Parties, the Administrative Agent, the Issuing Bank and Consenting Lenders.  The
Loan Documents, as modified by this Agreement, continue to evidence the
agreement of the parties with respect to the subject matter thereof.

16.Notices.  All notices, requests, demands and other communications under this
Agreement will be given in accordance with the provisions of the Credit
Agreement.

17.Successors and Assigns.  This Agreement will be binding upon, and will inure
to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns, provided that no Credit Party may
assign any rights or obligations under this Agreement without the prior written
consent of the Administrative Agent, the Issuing Bank and the Lenders in
accordance with the terms of the Credit Agreement.

18.Tolling of Statutes of Limitation.  The parties hereto agree that all
applicable statutes of limitations with respect to the Loan Documents shall be
tolled and not begin running until the Forbearance Termination Date.

19.Arms-Length/Good Faith.  This Agreement has been negotiated at arms-length
and in good faith by the parties hereto.

20.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and applicable laws of the
United States of America.

21.Interpretation.  Wherever the context hereof will so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa.  The headings, captions and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.

11

 

--------------------------------------------------------------------------------

 

22.Severability.  In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

23.Counterparts.  This Agreement may be executed and delivered in any number of
counterparts, and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute one and the same
instrument; provided, that no party shall be bound by this Agreement until the
Credit Parties, the Administrative Agent, the Issuing Bank and the Consenting
Lenders have executed a counterpart hereof.  Execution of this Agreement via
facsimile or other electronic transmission (e.g., “.pdf”) shall be effective,
and signatures received via facsimile or other electronic transmission shall be
binding upon the parties hereto and shall be effective as originals.

24.Further Assurances.  Each Credit Party agrees to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be reasonably requested by the
Administrative Agent as necessary or advisable to carry out the intents and
purposes of this Agreement.

25.Loan Documents.  This Agreement is a Loan Document for all purposes of the
Credit Agreement and other Loan Documents.  To the extent of a conflict or
inconsistency between this Agreement and any other of the other Loan Documents,
this Agreement shall control.

26.WAIVER OF JURY TRIAL.  SECTION 12.09(d) OF THE CREDIT AGREEMENT IS
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

27.Lender Direction.  Each Consenting Lender hereby directs and authorizes the
Administrative Agent to enter into this Agreement.  

[Signatures Follow]

 

 

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

BORROWER:

APPROACH RESOURCES INC.,

a Delaware corporation

 

By:

/s/ Sergei Krylov

Name:

Sergei Krylov

Title:  

Chief Executive Officer and Chief Financial Officer






[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

GUARANTORS:

APPROACH OPERATING, LLC,

a Delaware limited liability company

By:

/s/ Sergei Krylov

Name:

Sergei Krylov

Title:  

Chief Executive Officer and Chief Financial Officer

 

 

APPROACH RESOURCES I, LP,

a Texas limited partnership

By:

/s/ Sergei Krylov

Name:

Sergei Krylov

Title:  

Chief Executive Officer and Chief Financial Officer

 



APPROACH OIL & GAS INC.,

a Delaware corporation

By:

/s/ Sergei Krylov

Name:

Sergei Krylov

Title:  

Chief Executive Officer and Chief Financial Officer

 

 

APPROACH DELAWARE, LLC,

a Delaware limited liability company

By:

/s/ Sergei Krylov

Name:

Sergei Krylov

Title:  

Chief Executive Officer and Chief Financial Officer

 



APPROACH SERVICES, LLC,

a Delaware limited liability company

By:

/s/ Sergei Krylov

Name:

Sergei Krylov

Title:  

Chief Executive Officer and Chief Financial Officer

 

APPROACH MIDSTREAM HOLDINGS LLC,

a Delaware limited liability company

By:

/s/ Sergei Krylov

Name:

Sergei Krylov

Title:  

Chief Executive Officer and Chief Financial Officer

[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank, and a
Lender

 

By:

/s/ David Morris

Name:

David Morris

Title:  

Authorized Officer




[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

CONSENTING LENDERS:KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Dale Conder

Name:

Dale Conder

Title:  

Senior Vice President




[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,

as a Lender

By:

/s/ Leslie P. Vowell

Name:

Leslie P. Vowell

Title:  

Attorney-in-Fact




[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

FROST BANK,

as a Lender

By:

/s/ Justin Armstrong

Name:

Justin Armstong

Title:  

Senior Vice President




[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Mark Brewster

Name:

Mark Brewster

Title:  

Vice President




[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

By:

/s/ Cynthia B. Jones

Name:

Cynthia B. Jones

Title:  

Vice President




[Signature Page to Limited Forbearance Agreement – Approach]

 

--------------------------------------------------------------------------------

 

HANCOCK WHITNEY BANK,

as a Lender

By:

/s/ Brock Berilgen

Name:

Brock Berilgen

Title:  

Senior Vice President

 

 

 

[Signature Page to Limited Forbearance Agreement – Approach]

 